Title: To George Washington from William Peachey, 14 November 1757
From: Peachey, William
To: Washington, George

 

Dear Sir
Richmond County 14th November 1757

I received yr kind Letter of the 18th September about a Week ago, the Sight of which caused at almost the same Instant both a pleasing and disagreable Sensation; a pleasing, that I had so agreable a Frd and Correspondt; a disagreable, that I had once enjoy’d the Company of that Frd whom I had scarcely known to be such, but I lost the Sweets of a Friendship I had long and greatly desired, by being undr the Necessity of leaving that Pt of the World, where alone I cou’d meet with that Friend—In poor Spotswood I lost a Man I loved as a Brother—I lament the untimely Fate of Bullit, Both of whom I am convinced wou’d have made good Soldiers in any other Service but that of Virginia, where a Man must either push himself into the jaws of Death, & that too without the least hopes of Redemption, or be subject to the Calumnious Tongues of a Sett of base Traducers, whose Knowledge does not extend further than phaps the Information of a parcell of dastardly Cowards, who through Fear, Laziness, or Indolence, joined with a dirty hoggish Disposition, have deserted the Virga Regimt & tell a pack of scandalous Lyes to screen themselves, which as effectually answers the End as Gunpowdr does to throw a Ball out of a Cannon.
Your Letter tells me you wish I had been continued in the Regiment; Ay, I wish so too with all my Heart, at least till I had had an Oppertunity to convince the World I was not affraid to face the most dreadfull Enemy of humane Life, when necessary—Your Letter also says, Can’t you get one of the additional Companys? I believe I coud; What then? Can I think that Colo. Washington wou’d desire me to come into the Regiment upon such Terms (viz. The Loss of my Rank) No, I believe he knows me too well & is more my Friend, for if I shoud, I shoud imagine that not only the Officers but every Soldr in the Corps wou’d point me out for a Fool & Beggr who coud no other wise subsist—Thô I confess frely that some of the Follys of the Army too soon crept on me, for which I now condemn myself, can you think that my Foibles were glaring enough to have subjected me to the extream ill Treatment I met with in the Reduction? I am upon a Scheme in which I woud take yr advice; If I coud procure Letters recommendatory from the leading Men

of this Colony with one from yrself to Lord Loudoun, What Service do you think it woud be of to me in the military Way to the Norwd. Might not I expect a Commission of some Sort in a few Mos. provided there was a small Matter of Cash in the Way; for, you must know that tho. I have a Sufficiency to live genteely on at Home, my Estate woud not long hold out in the Volenteering Way, nor shod I ⟨see⟩ to advance much for a Commission as I have Children to provide for; yr Sentiments frely on the Matter will be taken as a particular Favour.
There’s a flying Report here that some Expedition is on Foot on yr Quarter, that Colonel Stanwicks has order’d the Virga Troops to join him shortly at Ray’s Town, if so, do give me Notice as soon as possible, for I am determined if a thing of that kind shoud happen before I am otherwise provided for, to have one Brush with you as a Volenteer.
Upon a second application to the Governr about my Arrears, he insists that Mr Boyd has the Money for those purposes & he had nothing to do with it, so that if I don’t get the Cash thrô their means, I suppose I must go without it altogether—N.B. he saw the Certificate.
I was going to conclude, but I can’t help giving yo. a piece of conversation that pass’d not long since between the Governr and my Bror the Clerk of Amelia, says his Honr “Well Master Peachey how does your Bror the Captn do? I do assure yo. Mastr Peachey I am very sorry he is reduced, for I understand he was a very usefull Man, but it was not my Fault, I assure you I coud not help it, for it came in Turn” and all this he said without the Things being mention’d or even Thought of by my Brother—Now what do you think of this? I shall now conclude with this assurance, that I am with sincere Respect Dr Sir Yr Affect. Frd & Most obedt Servant

Willm Peachey

